Citation Nr: 0935608	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the prior to May 1, 2009, and in 
excess of 20 percent on and after May 1, 2009.  

2.  Entitlement to an effective date prior to March 29, 2001, 
for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the Appellant's requests 
for an increased (compensable) rating for bilateral hearing 
loss and for an effective date for service connection for 
tinnitus, earlier than March 29, 2001.  

In August 2004 the Board denied an increased (compensable) 
rating for bilateral hearing loss and entitlement to an 
effective date prior to March 29, 2001, for grant of service 
connection for tinnitus.  The Veteran appealed the case to 
the U.S. Court of Appeals for Veteran's Claims (CAVC or 
Court).  In August 2007, the CAVC vacated the Board's August 
2004 decision and remanded the case to the Board for further 
development and readjudication.

In June 2008, the Board remanded the claims for additional 
evidentiary development, to include a contemporaneous 
audiological examination.  Subsequently, in a May 2009 rating 
decision, the RO determined that a 20 percent rating was 
warranted for the service-connected bilateral hearing loss, 
effective from May 1, 2009, the date of the VA examination 
upon which the increased disability was factually 
ascertainable.  Since the Veteran filed his claim for an 
increased rating on March 29, 2001, issue #1 is styled as on 
the title page of this decision.  The claim for an earlier 
effective date for the grant of service connection for 
tinnitus was confirmed and continued.  The Veteran submitted 
a statement in July 2009 disagreeing with the RO's decisions.  
The claims as on the title page of this decision continue.  

FINDINGS OF FACT

1.  Prior to May 1, 2009, the Veteran had, at worst, Level II 
hearing, bilaterally, allowing for a noncompensable rating.  

2.  On and after May 1, 2009, the Veteran had Level V in the 
right ear and Level VI in the left ear, allowing for a 20 
percent disability rating.  

3.  No informal or formal claim seeking service connection 
for tinnitus was filed prior to March 29, 2001.  Entitlement 
to service connection for tinnitus arose on May 1, 2009, the 
date all of the elements required for service connection of 
the disability were established by VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss for the period prior to May 1, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code (DC) 6100 (2008).  

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, on and after May 1, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.124a, DC 6100 
(2008).  

3.  The criteria for an effective date earlier than May 1, 
2009, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist Claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the Claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Appellant in November 2008 that fully addressed 
all notice elements.  The letter informed the Appellant of 
what evidence was required to substantiate the claims and of 
the Appellant's and VA's respective duties for obtaining 
evidence.  Moreover, he was provided with all appropriate DCs 
regarding his service-connected disabilities on appeal, to 
include the medical findings that were required to warrant 
increased ratings.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the claimant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in May 2009 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006 and in the VCAA dated in November 2008 as 
mentioned above.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him/her in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  In this case, VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  The information and evidence associated with 
the claims file consist of his STRs, VA medical treatment 
records, private post-service medical treatment records, VA 
examinations, and statements and testimony from the Veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the Veteran.

Factual Background

The Veteran service treatment records (STRs) reflect that he 
received two audiograms at the time of his enlistment in July 
1976 but was accepted for service.  One audiogram was 
abnormal but the second was essentially normal.  However, 
during a physical examination in March 1979, he complained of 
ringing in the ears, and audiometric testing found high 
frequency hearing loss.  Subsequent records did not continue 
to show complaints of tinnitus or ringing in the ears.

The Claimant was placed on a profile prohibiting exposure to 
loud noises such as weapons firing.  He was sent further 
testing in April 1979.  At that time, the examiner found 
severe high frequency sensorineural hearing loss (SNHL) that 
had existed prior to service (EPTS), and recommended that the 
Appellant be placed on a profile for hearing conservation.

The Veteran submitted a claim for severe SNHL in August 1979; 
he did not claim service connection for tinnitus.  Service 
connection for SNHL was denied by a rating decision in 
September 1979 because the STRs appeared to indicate that he 
had SNHL preexisting service that was not aggravated by 
service.

The Veteran submitted a VA Form 9 in regard to service 
connection for SNHL in January 1980 in which he cited 
exposure to loud noises such as small arms fire on ranges, 
aircraft engine noise, and diesel engine noise while riding 
in convoys.  He did not mention current symptoms of tinnitus.

A Board decision in June 1980 granted service connection for 
bilateral high frequency SNHL.  The RO subsequently issued a 
rating decision in June 1980 notifying the Appellant that he 
had been granted service connection for bilateral SNHL at a 
noncompensable level of disability.

The Claimant submitted another claim for hearing loss in 
August 1980.  The Veteran specified on the form that his 
claim was for hearing loss.  The RO advised him by letter in 
August 1980 that he had already been granted service 
connection for hearing loss, but at a noncompensable level.  
No subsequent reference to this document was made.

On March 29, 2001, the Veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in asserting that he 
should receive a higher (compensable) rating for SNHL due to 
the impact of the SNHL on his daily activities.  In his 
statement, the Veteran also said that he heard a constant 
ringing in his ears.  The Board notes that this is the first 
occasion in which ringing in the ears (tinnitus) was 
specifically mentioned to VA.  This was taken as a claim for 
service connection for tinnitus.

The Veteran underwent another VA audiological examination in 
August 2001.  The examiner reviewed the C-file.  Audiometric 
results showed speech recognition scores of 94 percent 
bilaterally.  The examiner's impression was mild-to-severe 
SNHL at 1 KHz right ear and mild-to-severe SNHL at 1.5 KHz 
left ear.  The examiner also diagnosed constant bilateral 
tinnitus.

Based on the August 2001 VA audiological examination, RO 
issued a rating decision in November 2001 that continued the 
noncompensable rating for bilateral SNHL but granted service 
connection for tinnitus, at 10 percent disability, effective 
March 29, 2001.

In April 2002, the Appellant's service representative 
submitted a request for reconsideration in regard to 
disability rating for bilateral hearing loss; the letter also 
requested an effective date earlier than March 2001 for 
service connection for tinnitus.  Specifically, the letter 
requested an effective date of August 1979 under the theory 
that his claim for service connection for hearing loss in 
November 1979 (within one year after discharge) constituted a 
claim for any hearing impairment, which should include 
tinnitus as well as hearing loss.  The claim also asserted 
that a claim for tinnitus had been effectively submitted as 
of separation from service because STRs show that he had 
complained of ringing in the ears in 1979.

The Veteran underwent a VA audiological examination in July 
2002.  He complained that his hearing loss had become more 
severe since his previous examination in August 2001.  He 
also stated that he could not use the hearing aids provided 
to him by VA because the use of hearing aids causes his 
tinnitus to become more intense.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
90
LEFT
N/A
20
55
75
80

Speech recognition was noted as 92 percent bilaterally.  The 
examiner noted that the Appellant's hearing sensitivity was 
stable since the previous examination, and diagnosed mild-to- 
severe SNHL above 500 KHz (right ear) and mild-to-severe SNHL 
above 1KHz (left ear) as well as constant bilateral tinnitus.

The Veteran submitted a Notice of Disagreement (NOD) in 
September 2002 in which he asserted that his hearing loss 
should be rated at a higher level (he suggested 40 percent) 
due to the effect that the hearing loss has on his daily 
life, both personally and professionally.  He also asserted 
that bilateral hearing loss was impossible without tinnitus, 
so there should be no expectation that a claimant would file 
a separate claim for tinnitus.

The Appellant filed a VA Form 9 in May 2003 asserting that 
tinnitus and SNHL were inseparable conditions and that his 
compensation for both conditions should have been granted in 
August 1979.  He also stated that the audiological 
examinations used by VA were inaccurate and unrealistic 
measurements for the effects of bilateral hearing loss, and 
that his hearing loss should be subjectively be rated as 30 
percent disabling.

The Veteran testified before the RO's Decision Review Officer 
in September 2003.  He testified that he has difficulty 
following conversations, especially when there was background 
noise (Transcript, pgs. 5-6).  He received a hearing test by 
his employer that stated appellant would have difficulty 
hearing people with soft voices or against noisy backgrounds 
(Transcript, pg. 6-7).  He testified that he couldn't hear 
movies or microwave signals (Transcript, pg. 7).  He also 
testified that he had to stop using hearing aids because the 
ringing in his ears had become so annoying (Transcript, pg. 
8-9).  The Veteran had been told that the ringing in his ears 
was incurable (Transcript, pg. 9), and he described his 
tinnitus as annoying and nerve-wracking (Transcript pgs. 9-
10).  He contended that his audiological score of 92 percent 
speech recognition was suspect, because speech recognition in 
the real world was different than in a soundproof room 
(Transcript, pg. 11).  He contended that hearing loss and 
tinnitus should not be separated, since he was told in the 
Army that hearing loss and tinnitus were both manifestations 
of the same injury (Transcript, pg. 11-12).

At his RO hearing, the Appellant submitted a letter from his 
employer documenting a hearing test conducted in June 2003.  
The report reflects that there had been no significant change 
in the right ear compared to a test conducted in June 2000, 
and that a left-ear decrease in hearing ability that had been 
discovered in June 2000 was temporary and did not persist.  
The evaluation did not include speech recognition scores, but 
recorded audiometer results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
85
LEFT
N/A
25
55
75
80

The Board notes that the employer's June 2003 scores are 
virtually identical to those recorded by the VA medical 
examiner in July 2002.

The Veteran submitted a letter from his civilian audiologist 
stating that she had administered a hearing test to him in 
September 2003.  Audiological test results showed low 
frequency hearing between 30 and 35 dB.  He had a moderate-
to-severe SNHL at high frequencies.  She noted that word 
recognition scores were excellent bilaterally.  The letter 
also noted that tinnitus often accompanied high frequency 
hearing loss.

Specifically, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
80
95
LEFT
N/A
25
55
75
90

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  The average pure tone threshold loss 
in the 68 in the right ear and 61 n the left ear.  

The Veteran provided testimony before the Board in a video 
conference in May 2004.  His service representative 
acknowledged that the most recent audiological examinations 
did not show that he was entitled to a higher rating, but 
contended that his scores had incrementally deteriorated to 
the point where he was approaching compensability and VA 
should accordingly provide a new examination (Transcript, pg. 
4).  The Veteran stated that he could not hear beeps, 
wristwatches, and high-toned devices (Transcript, pg. 5).  He 
could not hear conversations, and also embarrassed himself by 
speaking too loudly to compensate for his hearing loss 
(Transcript, pg. 5).  His service representative stated that 
VA should have assisted the Veteran in submitting and 
developing a claim for service connection for tinnitus 
immediately upon his discharge, since tinnitus was allegedly 
shown in service medical records (Transcript, pg. 5).  He 
testified that while he was in the Army he was told that 
tinnitus was a form of hearing loss, so he had always 
considered tinnitus and hearing loss to be the same condition 
(Transcript, pg. 5-6).

The Veteran testified that he was a foreman at work, and that 
he had difficulty hearing work-related conversations against 
the background machinery noise (Transcript, pg. 7). He 
testified had he not had the hearing loss he would probably 
have sought out more satisfying employment, but he could not 
look for employment where personal communication was involved 
(Transcript, pg. 7).  On occasion, he had been unable to hear 
a fire alarm going off (Transcript, pg. 7-8).  He avoided 
using the telephone because he could not understand what was 
being said to him (Transcript, pg. 8).  He could not 
specifically testify that his hearing was worse now than it 
was at the time of his last VA medical examination, since his 
ability to hear was situation-dependent (Transcript, pg. 8-
9).

Additional private audiological evaluation was conducted in 
June 2004.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
85
LEFT
N/A
30
65
75
85

Speech recognition ability percentages and decibel loss 
averages in each ear were not provided.  

Private audiological evaluation in February 2005 showed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
70
75
95
LEFT
N/A
25
60
75
85

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 56 percent in the left ear.  In 
a March 2005 statement, the audiologist who conducted the 
test, added the puretone average loss was 68.75 percent in 
the right ear and 61.25 percent in the left ear.  Using VA 
guidelines, she argued that these findings allowed for a 40 
percent disability rating.  It was also noted that he 
reported bilateral tinnitus.  

Additional VA audiological examination was conducted on May 
1, 2009, as requested in a Board remand decision in June 
2008.  At that time, the Veteran reported constant tinnitus, 
bilaterally, since his time in the military service.  He said 
that his tinnitus had progressed in the past three years to 
the point where it was very distracting and annoying, 
especially when it was quiet.  He said that he avoided 
conversations because this tinnitus was so bad that it 
interfered with his ability to communicate.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
65
75
95
LEFT
N/A
30
65
75
85

Speech audiometry revealed speech recognition ability of 72 
percent, bilaterally.  The average pure tone threshold loss 
in the right ear was 68 decibels.  In the left ear, the 
average loss was 64.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2008).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the period prior to May 1, 2009, 
and in excess 
of 20 percent on and after May 1, 2009.  

Following a review of the record, the Board finds that the 
probative evidence shows that the Veteran is not entitled to 
a compensable rating for bilateral hearing loss for the 
period prior to May 1, 2009.  Additionally, the Board finds 
that the probative evidence shows that he is not entitled to 
a rating in excess of 20 percent for this condition after May 
1, 2009.  

For the initial period in question prior to May 1, 2009, 
numerous audiological examinations are of record and are 
summarized above.  For each of these evaluations reports that 
include all necessary elements for application to the 
appropriate diagnostic criteria, the Veteran had Level II 
hearing in each ear which allows for a noncompensable 
evaluation under Tables VI and VII.  38 C.F.R. § 4.85, DC 
6100 (2008).  

The first competent and probative evidence that the Veteran's 
bilateral hearing impairment had increased in severity is 
provided by the VA examination report from May 1, 2009.  At 
that time, Tables VI and Table VII show Level V hearing in 
the right ear and Level VI in the left ear, allowing for a 20 
percent disability rating.  

It is noted that the private audiological examination results 
from February 2005 reflect test results which would allow for 
a 40 percent rating pursuant to the appropriate DCs if found 
to be probative and competent clinical findings.  The Board, 
however, does find that these results meet the requirements 
for application to the rating criteria.  These results were 
not presented in a format which the Board is competent or 
authorized to interpret.  Under governing regulation, testing 
of hearing loss disability for VA rating purposes must meet 
specific requirements (to include speech discrimination 
testing in a controlled setting using a Maryland CNC word 
list).  There is no indication that the February 2005 
audiometry was conducted in the manner required by 
regulation.  Thus, the testing results are not appropriate 
for rating the veteran's hearing loss disability.  Moreover, 
it is noteworthy that the severity of hearing impairment 
noted at the time of the 2005 examination was not indicated 
in prior testing or at the time of the most recent VA 
examination in 2009.  

For all periods of time question, the Board has also 
considered whether an increased evaluation for bilateral 
hearing los is warranted under 38 C.F.R. § 4.86.  However, 
his right or left ear impairment does not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
Veteran's right or left ear does not have puretone thresholds 
of 55 decibels or more at each of the frequencies of 1000, 
2000, 3000, and 4000 hertz, nor does he have a puretone 
threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  38 C.F.R. § 4.86 (2008).  

Final Considerations

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a Veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2008).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2008).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2008).  

The regulations also provide that a Veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2008).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Entitlement to an effective date prior to March 29, 2001, for 
the grant of service connection for tinnitus.  

The Veteran contends that he was told while in the Army that 
tinnitus and high-frequency hearing loss are interrelated.  
He has therefore always considered the two conditions to be 
the same, and accordingly contends that he should not have 
been expected to submit a separate claim for tinnitus.  It is 
argued that his application in August 1980 reasonably raised 
the issue of entitlement to service connection for tinnitus.  

Review of the record reflects that the Veteran complained of 
ringing in the ears on one occasion during service.  There 
were no subsequent complaints.  Moreover, in this case, he 
was examined by VA in February 1980 but did not report any 
tinnitus symptoms.  Moreover, there is no diagnosis of 
tinnitus in his STRs.  He did not report this symptom again 
until when he submitted a statement in March 2001.  In 2001, 
he reported increased severity of hearing impairment.  He 
also mentioned that he experienced constant ringing in this 
ears.  From his statement, the Board inferred that he was 
claiming an increased rating for hearing loss and service 
connection for tinnitus.  It is noted, however, that he did 
not specifically request that service connection be granted 
for tinnitus.  

The Board accordingly finds that the Veteran's claim for 
bilateral hearing loss in August 1979 was not a claim for 
tinnitus, and that VA did not have actual notice of such 
during the first year after his discharge from service.  In 
fact chronic tinnitus was not shown at that time.

The Veteran's service representative has argued that his 
tinnitus was noted in the STRs (in March 1979) and that VA 
was accordingly on constructive notice that the Veteran had 
tinnitus in service.  The Board disagrees.  The March 1979 
entry shows that he complained of "ringing in the ears" and 
hearing loss; he was subsequently sent for examination by a 
specialist.  The records fail to reveal continued complaints 
of tinnitus, thus chronic tinnitus is not shown in those 
medical records or in the years after service.  The fact that 
the Veteran made no mention of tinnitus symptoms in his 
correspondence to VA until March 2001is additional evidence 
that VA had no indication, until March 2001, that the 
"ringing in the ears" in March 1979 was anything other than a 
transitory acoustic trauma.

As to the Veteran's contention that hearing loss and tinnitus 
are interrelated and essentially the same, the Board points 
out that tinnitus, unlike hearing impairment, is not 
detectable to a medical examiner unless the patient complains 
of tinnitus symptoms during the examination.  Thus, the two 
conditions are clearly not essentially the same.  It is clear 
that each condition can exist without the other as the 
Veteran was noted to have hearing impairment on medical 
records over the years without any mention or diagnosis of 
tinnitus.  

As to the specific assertion that the Veteran's 1980 
statement reasonably raised the issue of entitlement to 
service connection for tinnitus, the Board points out that 
that document, as well as all other contemporaneous documents 
(medical and correspondence, and administrative) have been 
perused thoroughly.  After review, it is noted that there 
simply is no mention of a condition other than hearing loss.  
It cannot be inferred that the Veteran had raised this issue 
when it was not medically noted at the time upon medical 
reports and not reported by the Appellant.  And, as already 
noted, these conditions are not one and the same.  The August 
1980 document on file makes reference only to hearing loss.  
There is no mention of tinnitus and no indication of any 
claim for that filed.  There is no document that evidences 
intent to file a claim, and in fact nothing suggests that 
chronic hearing loss was present at that time.

A review of the entire record reflects that that there were 
multiple opportunities of record, to include at the time of 
medical evaluations and in correspondences to VA, for the 
Veteran to report chronic tinnitus prior to 2001.  The fact 
that he did not do so when filing his initial claim in 1979 
or until many years thereafter, is convincing that the 
condition was not more than an acute transitory symptoms 
until many years after service.  

As previously discussed, the claims file reflects that the 
Veteran's original claim for compensation benefits for 
bilateral hearing loss was filed in 1979.  He also submitted 
a statement in support of his claim in 1980.  No reference is 
made to tinnitus.  The Veteran never actually filed a claim 
seeking service connection for tinnitus.  Rather, this issue 
was inferred from his statement added to the record in 2001 
in conjunction with the hearing loss claim.  At that time, 
the Veteran's complaints for the first time included that he 
experienced bilateral tinnitus.  The VA examiner then linked 
the Veteran's tinnitus to his military service.  Accordingly, 
the date entitlement arose for service connection for 
tinnitus was March 29, 2001.  

Documents discussed above dated prior to the March 29, 2001 
statement, cannot be construed as a claim for service 
connection for any and all conditions that may be service-
connected as suggested by the Veteran.  There had to have 
been a written communication from the Veteran indicating an 
intent to apply for compensation benefits for tinnitus for 
the effective date to date back to 1979 or 1980 as requested.  
Also, the Board recognizes the Veteran's contentions 
concerning a lack of knowledge of certain entitlement 
benefits, but a lack of actual knowledge of the benefits to 
which he may have been entitled to does not create any legal 
right to benefits where such benefits are otherwise 
precluded.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) 
("regulations are binding on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947))).

Given the above, as the Veteran did not file a claim for 
service-connected compensation for tinnitus prior to March 
29, 2001, he has already been given the earliest possible 
effective date for the award of service connection for 
tinnitus, which is the date entitlement to the benefit arose.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
Gilbert, supra.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the period prior to May 1, 2009, 
and in excess of 20 percent on and after May 1, 2009, is 
denied.  

Entitlement to an effective date prior to March 29, 2001, for 
the grant of service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


